IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50213
                         Summary Calendar


BOBBIE JO MEREDITH,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 1:98-CV-458
                        - - - - - - - - - -

                         November 1, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Bobbie Jo Meredith appeals from the magistrate judge’s

judgment affirming the denial of her application for supplemental

security income.   She argues that substantial evidence did not

exist to support the Commissioner’s decision that she could do

other work because such decision was not based on a consideration

of the combined effect of her impairments.   She argues that the

ALJ failed to consider the combined effect of her (1) inability

to sit or stand for more than four hours per day; (2) her vision


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-50213
                                 - 2 -

problems; and (3) her pain and her necessity to perform various

treatments to relieve such pain.

     Substantial evidence existed to support the finding that

Meredith was not disabled.     See Ripley v. Chater, 67 F.3d 552,

555 (5th Cir. 1995); Moore v. Sullivan, 919 F.2d 901, 905 (5th

Cir. 1990).    The magistrate judge did not fail to consider the

combined effect of Meredith’s exertional and nonexertional

impairments.     See Fraga v. Bowen, 810 F.2d 1296, 1305 (5th Cir.

1987).

     AFFIRMED.